UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-49877 ON TRACK INNOVATIONS LTD. (Exact name of registrant as specified in its charter) Israel N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Z.H.R. Industrial Zone, P.O. Box 32, Rosh Pina, Israel 120000 (Address of principal executive offices) + 972-4-6868000 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 33,148,367 Ordinary Shares outstanding as of May 12, 2014. 2 ON TRACK INNOVATIONS LTD. TABLE OF CONTENTS Part I - Financial Information 4 Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 4. Controls and Procedures 13 Part II - Other Information 14 Item 6. Exhibits 14 Signatures 15 3 PART I- FINANCIAL INFORMATION Item1. Financial Statements. ON TRACK INNOVATIONS LTD. AND ITS SUBSIDIARIES INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2014 (Unaudited) 4 On Track Innovations Ltd. and its Subsidiaries Interim Unaudited Condensed Consolidated Financial Statements as of March 31, 2014 Contents Page Interim Unaudited Condensed Consolidated Balance Sheets F-2 - F-3 Interim Unaudited Condensed Consolidated Statements of Operations F-4 Interim Unaudited Condensed Consolidated Statements of Comprehensive Loss F-5 Interim Unaudited Condensed Consolidated Statements of Changes in Equity F-6 Interim Unaudited Condensed Consolidated Statements of Cash Flows F-7 - F-8 Notes to the Interim Unaudited Condensed Consolidated Financial Statements F-9 - F-14 On Track Innovations Ltd. and its Subsidiaries Interim Unaudited Condensed Consolidated Balance Sheets US dollars in thousands except share and per share data March 31 December 31 Assets Current assets Cash and cash equivalents $ $ Short-term investments Trade receivables (net of allowance for doubtful accounts of $610 and $610 as of March 31, 2014 and December 31, 2013, respectively) Other receivables and prepaid expenses Inventories Assets from discontinued operations - held for sale - Total current assets Long term restricted deposit for employees benefit Severance pay deposits Property, plant and equipment, net Deferred tax asset Total Assets $ $ The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements. F - 2 On Track Innovations Ltd. and its Subsidiaries Interim Unaudited Condensed Consolidated Balance Sheets US dollars in thousands except share and per share data March 31 December 31 Liabilities andEquity Current Liabilities Short-term bank credit and current maturities of long-term bank loans $ $ Trade payables Other current liabilities Liabilities from discontinued operations - held for sale - Total current liabilities Long-Term Liabilities Long-term loans, net of current maturities Accrued severance pay Deferred tax liability Total long-term liabilities Total Liabilities Equity Shareholders' Equity Ordinary shares of NIS 0.1 par value: Authorized – 50,000,000 shares as of March 31, 2014 and December 31, 2013; issued: 34,327,066 and 34,199,511 shares as of March 31, 2014 and December 31, 2013, respectively; outstanding: 33,148,367 and 33,020,812 shares as of March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Treasury shares at cost - 1,178,699 shares ) ) Accumulated other comprehensive income (loss) ) 28 Accumulated deficit ) ) Total Shareholder’s equity Non-controlling interest ) ) Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements. F - 3 On Track Innovations Ltd. and its Subsidiaries Interim Unaudited Condensed Consolidated Statements of Operations US dollars in thousands except share and per share data Three months ended March 31 2013* Revenues Sales $ $ Licensing and transaction fees Total revenues Cost of revenues Cost of sales Total cost of revenues Gross profit Operating expenses Research and development Selling and marketing General and administrative Patent litigation and maintenance Amortization of intangible assets - 25 Total operating expenses Operating loss from continuing operations ) ) Financial expense, net ) ) Loss from continuing operations before taxes on income ) ) Income tax ) 2 Net loss from continuing operations ) ) Net loss from discontinued operations ) ) Net loss ) ) Net loss (income) attributable to noncontrolling interest (6 ) 33 Net loss attributable to shareholders $ ) $ ) Basic and diluted net loss attributable to shareholders per ordinary share From continuing operations $ ) $ ) From discontinued operations $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic and diluted net loss per ordinary share *Reclassified to conform with the current period presentation, see note 1C. The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements. F - 4 On Track Innovations Ltd. and its Subsidiaries Interim Unaudited Condensed Consolidated Statements of Comprehensive Loss US dollars in thousands Three monthsended March 31 Total comprehensive loss: Net loss $ ) $ ) Foreign currency translation adjustments ) ) Foreign currency translation released following sale of a subsidiary ) - Net unrealized gain on available-for-sale securities - 24 Reclassification adjustment for gain on available-for-sale securities - 9 Total comprehensive loss $ ) $ ) Comprehensive loss (income) attributable to the non-controlling interest (6
